UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
                                                         :
LUIS LONGHI,                                             :                      9/30/2019
                                                         :
                                        Plaintiff,       :
                                                         :      18-CV-8077 (VSB)
                      - against -                        :
                                                         :    OPINION & ORDER
LOMBARD RISK SYSTEMS, INC., A                            :
VERMEG LTD COMPANY,                                      :
                                                         :
                                         Defendant. :
                                                         :
---------------------------------------------------------X

Appearances:

Jon W. Green
Green Savits, LLC
Florham Park, NJ
Counsel for Plaintiff

William K. Kennedy
Montgomery, McCracken, Walker & Rhoads, LLP
New York, NY
Counsel for Defendant

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Luis Longhi (“Plaintiff”) brings the instant action against Defendant Lombard

Risk Systems, Inc., a Vermeg Ltd Company (“Defendant”), asserting claims of breach of

contract, unjust enrichment, quantum meruit, and age discrimination pursuant to the New York

City Human Rights Law, (“NYCHRL”), N.Y.C. Admin. Code §§ 8–107. Before me is

Defendant’s motion to dismiss Plaintiff’s claims of breach of contract, unjust enrichment, and

quantum meruit, pursuant to Federal Rule of Civil Procedure 12(b)(6), and Plaintiff’s cross-

motion for leave to file and serve a second amended complaint. Because claims of unjust

enrichment and quantum meruit cannot survive when a valid contract governs the same subject
matter, Defendant’s motion to dismiss those claims is GRANTED; however, Defendant’s motion

to dismiss Plaintiff’s breach of contract claim is DENIED because the contractual language at

issue is ambiguous. Because the claim Plaintiff seeks to add to his Complaint would survive a

motion to dismiss, amendment would not be futile and Plaintiff’s motion for leave to amend is

GRANTED.

                  Background 1

         Defendant Lombard is a corporation that provides regulatory reporting and collateral

management solutions to the financial services industry. (Am. Compl. ¶ 4.) Defendant is owned

by the Vermeg Company, and as of October 1, 2018, was doing business as Vermeg. (Id. ¶¶ 4,

9.) Defendant hired Plaintiff Longhi to be Executive Vice-President Sales-Americas pursuant to

a November 28, 2017 employment agreement. (Id. ¶¶ 5–6; see also Emp. Agmt.) Plaintiff began

work on December 4, 2017. (Id. ¶ 5.) Pursuant to the Employment Agreement, Plaintiff’s base

salary was $300,000 per year, “payable monthly in arrears on the last working day of the

month.” (Emp. Agmt. ¶ 3.1.) In addition, the Employment Agreement provided that:

         Your annual on target bonus will be set at US$ 300,000 providing On-Target
         Earnings (OTE) of US$ 600,000 per annum. Please note the basis on which your

1
  Unless otherwise noted, the following factual summary is drawn from the allegations of Plaintiff’s First Amended
Complaint and Jury Demand, filed December 3, 2018, (hereinafter, “Am Compl.” or “Amended Complaint”).
(Doc. 81.) For the purposes of this motion, I generally assume these allegations to be true, see Kassner v. 2nd Ave.
Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007), with the exception of Plaintiff’s summaries of the employment
agreement at issue here. Plaintiff does not attach this agreement to his Amended Complaint or explicitly incorporate
it by reference, but does refer to it throughout the Amended Complaint. (Am Compl. ¶¶ 5, 11–13, 16, 24, 26, 27,
33.) Defendant attached the agreement, titled “Statement of Particulars of Employment” (“Employment
Agreement” or “Emp. Agmt.”) as Exhibit 1 to the Declaration of William Kennedy (“Kennedy Declaration”) in
support of Defendant’s motion to dismiss, filed on December 17, 2018. (Doc. 13-1.) Plaintiff does not dispute the
applicability or authenticity of the Statement supplied by Defendant, and cites to it throughout his memorandum of
law in opposition. (See, e.g.,Pl.’s Mem. 2–3.) When a plaintiff chooses not to attach to his complaint a document
integral to his complaint, like a contract, the defendant may produce that document when attacking the complaint for
failure to state a claim, Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991), and the court may
consider it, see, e.g., Broder v. Cablevision Sys. Corp., 418 F.3d 187, 196 (2d Cir. 2005). I need not accept
Plaintiff’s description of the terms of the Statement, but “may look to the agreement itself.” See id.

My references to Plaintiff’s allegations should not be construed as a finding as to their veracity, and I make no such
findings.
       bonus is calculated may vary at the discretion of the Company and in accordance
       with the goals and objectives issued to you by the Company from time to time.

(Emp. Agmt. ¶ 3.2.)

       Plaintiff’s employment was to be “at-will.” (Id. ¶ 11.1.) Upon giving the requisite

notice, either Defendant or Plaintiff could terminate the employment relationship at any time

with or without good cause. (Id. ¶¶ 11.1, 11.2.) “[D]uring the first six (6) months of

employment,” the length of required notice was one (1) month; otherwise, three (3) months’

notice was required. (Id. ¶ 11.2.)

       Defendant’s fiscal year runs from April 1 of one year through March 31 of the following

year, such that the fourth fiscal quarter runs from January 1 to March 31. (Id. ¶ 14.) During the

fourth quarter of fiscal year 2018, Plaintiff presented a sales target of £1.561 million by the end

of the quarter to Defendant’s Chief Executive Officer (“CEO”), Alastair Brown, who agreed to

it. (Id. ¶¶ 15–16.) On March 9, 2018, Plaintiff sent Brown an e-mail with the subject line “FY18

Q4 Bonus,” asking “Do we need to memorialize our agreement in an email to anyone?” (Id. ¶

17.) Brown sent an e-mail in response that said: “You are going to deliver more than your

scrubbed forecast £1.561k) and I am going to find 25% of your expected annual OTE (75k). I

am probably going to dress part of that up as a retention incentive for Vermeg’s sake.” (Id.) By

March 31, 2018, Plaintiff had exceeded the sales target. (Id. ¶¶ 16, 18.)

       On April 10, 2018, Plaintiff sent an e-mail to an individual named Nigel Rohan inquiring

about the status of his fourth quarter 2018 bonus. (Id. ¶ 19.) Rohan responded that the bonus

was “under discussion with Alastair presently. Be mindful that the RSD commission/bonus is

paid out in the May payroll.” (Id.)

       Ultimately, Plaintiff was paid an additional $16,000 for his sales during the fourth quarter

of 2018. (Id. ¶ 20.) He “continued on pace” with his sales during the first quarter of the 2019
fiscal year, April 1, 2019 through March 31, 2020, and was paid an additional $10,000 for those

sales “in accordance with a commission schedule that was not applicable to his employment

agreement.” (Id. ¶ 22.) On Sunday, June 3, 2018, Plaintiff was notified that his employment

was being terminated. (Id. ¶¶ 7–8.) He was paid one month’s pay—$25,000—in lieu of notice.

(Id. ¶¶ 28–29.)

       Plaintiff contends that Defendant breached its contract and now owes him $149,000. (Id.

¶ 33.) First, he asserts he was entitled to a fourth quarter 2018 bonus of $75,000, and that by

paying him only $16,000, Defendant breached § 3.2 of the Employment Agreement. (Id. ¶¶ 19–

20.) Second, he asserts he was owed a first quarter 2019 bonus, calculated as a pro rata share of

$75,000; Defendant’s payment of only $10,000 constituted a second breach of § 3.2. (Id. ¶¶ 21–

22.) Third, he contends that his employment was terminated after working six months, and was

owed three months’ notice or three months’ pay in lieu of notice. (Id. ¶¶ 26–28.) By giving him

one month’s pay in lieu of notice, he claims, Defendant underpaid him by $50,000. (Id. ¶ 29.)

       Plaintiff also asserts claims of quantum meruit and unjust enrichment based on

nonpayment of the first quarter 2019 bonus, and seeks leave to amend his complaint to add a

claim for breach of the implied covenant of good faith and fair dealing, based on Defendants’

failure to issue him sales goals for the first quarter of 2019.

                  Procedural History

       Plaintiff commenced this action by filing his complaint on September 5, 2018, alleging

causes of action of breach of contract, unjust enrichment, and quantum meruit against Defendant.

(Doc. 1.) On November 16, 2018, Defendant filed a motion to dismiss with memorandum of law

and declaration with exhibits in support. (Doc. 7.)

       On November 19, 2018, I issued an order directing Plaintiff to file an amended complaint
by December 7, 2018, or to file any opposition to Defendant’s motion to dismiss by December

14, 2017. (Doc. 8.) The Order informed Plaintiff that it was “unlikely” he would “have a further

opportunity to amend.” (Id.) Plaintiff then filed the Amended Complaint on December 3, 2018,

(Doc. 9), and I denied Defendants’ first motion to dismiss as moot, (Doc. 10)

       On December 17, 2018, Defendant filed a motion to dismiss Plaintiff’s Amended

Complaint, (Doc. 11), along with a memorandum of law in support, (Doc. 12), and the

declaration of William Kennedy, with exhibits in support, (Doc. 13). After requesting and

receiving an extension of time, Plaintiff filed a cross-motion to amend his complaint, a

memorandum of law in opposition to Defendant’s motion and in support of his cross-motion, on

January 11, 2019, along with the declaration of Jon Green (“Green Declaration”) with exhibits

and an affidavit of service. (Doc. 17.) Defendant submitted its reply memorandum of law on

January 18, 2019. (Doc. 18.)

               Legal Standards

               A. 12(b)(6) Motion to Dismiss

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. This standard demands “more than a sheer possibility

that a defendant has acted unlawfully.” Id. “Plausibility . . . depends on a host of considerations:

the full factual picture presented by the complaint, the particular cause of action and its elements,

and the existence of alternative explanations so obvious that they render plaintiff’s inferences
unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

       In considering a motion to dismiss, a court must accept as true all well-pleaded facts

alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor. Kassner

v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). However, in the context of a

breach of contract claim where the contract is integral to the complaint, a court is not limited to

accepting the plaintiff’s characterization of the contract’s terms, but “may look to the agreement

itself.” Broder, 418 F. 3d 187.

       A complaint need not make “detailed factual allegations,” but it must contain more than

mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

Iqbal, 556 U.S. at 678 (internal quotation marks omitted). And though all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Id.

       Finally, on a motion to dismiss, a court may consider a document integral to the

complaint even if is not attached or formally incorporated by reference. See, e.g., Broder, 418

F.3d at 196. A court is not bound to accept a plaintiff’s description of contractual terms as true,

but instead “may look to the agreement itself.” See id.

               B. Rule 15 Motion for Leave to Amend

       Federal Rule of Civil Procedure 15(a) provides that leave to amend a pleading shall be

granted “when justice so requires.” Fed. R. Civ. P. 15(a)(2). “Leave to amend, though liberally

granted, may properly be denied for: ‘undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment,

etc.’” Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008) (quoting Forman v. Davis,

371 U.S. 178, 182 (1962)). The “nonmovant bears the burden of showing prejudice, bad faith
and futility of the amendment.” Amusement Indus., Inc. v. Stern, No. 07 Civ.

11586(LAK)(GWG), 2014 WL 4460393, at *9 (S.D.N.Y. Sept. 11, 2014) (citation omitted).

Absent a showing of bad faith or undue prejudice, however, “[m]ere delay . . . does not provide a

basis for the district court to deny the right to amend.” Ruotolo, 514 F.3d at 191 (internal

quotation marks omitted).

                 Discussion

        Defendant moves to dismiss the entirety of Plaintiff’s complaint. (Def.’s Mem. 1.) 2 In

response, Plaintiff argues that his breach of contract claims are legally cognizable and factually

viable, (Pl.’s Mem. 6 – 14), 3 but states that he does not oppose dismissal of his unjust enrichment

and quantum meruit claims, (id. at 2). However, Plaintiff requests leave to amend his complaint

to add a claim for the breach of the covenant of good faith and fair dealing, alleging that

Defendant failed to provide him with sales goals for the first quarter of 2019, thereby preventing

him from earning a bonus. (Id. at 14–16.)

                 A. Defendant’s Motion to Dismiss Plaintiff’s Breach of Contract Claim

        Under New York law, 4 “the initial interpretation of a contract is a matter of law for the

court to decide.” K. Bell & Assocs., Inc. v. Lloyd’s Underwriters, 97 F.3d 632, 637 (2d Cir.

1996) (internal quotation marks omitted). “Included in this initial interpretation is the threshold

question of whether the terms of the contract are ambiguous.” Alexander & Alexander Servs.,

Inc. v. These Certain Underwriters at Lloyd's, London, 136 F.3d 82, 86 (2d Cir. 1998). When


2
 “Def.’s Mem.” refers to Defendant’s memorandum of law in support of its motion to dismiss, filed on December
17, 2018. (Doc. 12.)
3
 “Pl.’s Mem.” refers to Plaintiff’s memorandum of law in opposition to Defendant’s motion to dismiss and in
support of his cross-motion for leave to amend his complaint, filed on January 11, 2019. (Doc. 17-1.)
4
 The Statement contains a New York choice of law clause. (Statement § 21.0.) The parties do not dispute that New
York law applies, and both cite only New York law in their briefs. Accordingly, I apply New York law to this
dispute.
interpreting an agreement, the court’s “primary objective is to give effect to the intent of the

parties as revealed by the language of their agreement. The words and phrases in a contract

should be given their plain meaning, and the contract should be construed so as to give full

meaning and effect to all of its provisions.” Chesapeake Energy Corp. v. Bank of N. Y. Mellon T.

Co., N.A., 773 F.3d 110, 114 (2d Cir. 2014) (internal quotation marks and citations omitted).

       A contract is unambiguous if it “has a definite and precise meaning, unattended by

danger of misconception in the purport of the [agreement] itself, and concerning which there is

no reasonable basis for a difference of opinion.” Sayers v. Rochester Tel. Corp. Supplemental

Management Plan, 7 F.3d 1091, 1095 (2d Cir. 1993). Where a contract is unambiguous, its

meaning must be located within the four corners of the document. Seiden Assocs., Inc. v. ANC

Holdings, Inc., 959 F.2d 425, 428 (2d Cir. 1992).

       A contract is ambiguous if its terms or the inferences drawn from those terms “could

suggest more than one meaning when viewed objectively by a reasonably intelligent person”

familiar with the context of the agreement and the business it concerns. See Alexander &

Alexander Servs., 136 F.3d at 86 (internal quotation marks omitted). If a contract is ambiguous,

then relevant extrinsic evidence may eventually be used to aid in identifying the parties’ intent.

Id. at 429. But on a 12(b)(6) motion, a court “should resolve any contractual ambiguities in

favor of the plaintiff.” Luitpold Pharm., Inc. v. Ed. Geistlich Söhne A.G. Für Chemische

Industrie, 784 F.3d 78, 86 (2d Cir. 2015) (internal quotation marks omitted.)

                       1. Bonus Claims

       Plaintiff appears to contend that ¶ 3.2 of the Employment Agreement required Defendant

to pay a set quarterly bonus, totaling $300,000 per year, if he met “issued performance goals.”

(See Pl.’s Mem. 7.) Plaintiff also points to subsequent e-mails between himself and Defendant’s
CEO as the basis for two arguments in the alternative: (1) these communications created a new,

enforceable contract for the quarterly bonus, or (2) that they constituted a modification of the

Employment Agreement. (Id. at 8–9.)

       Defendant argues that bonuses were discretionary under the Employment Agreement, not

enforceable contractual terms, and in any event were to be annual, not quarterly. (Def.’s Mem.

4–6.) Defendants also characterize the e-mails as inadmissible extrinsic evidence of an

unambiguous contract, or, in the alternative, confirmation of Defendants’ interpretation of the

contract. (Id. at 6–7).

       I find that Plaintiff has stated a claim for breach of contract based on the Employment

Agreement alone and need not reach his arguments in the alternative.

                           a. Applicable Law

       Under New York law, an employee cannot recover for an employer’s failure to pay a

bonus where the employer has absolute discretion over the bonus decision. Namad v. Salomon

Inc., 74 N.Y.2d 751, 752–53 (1989) (affirming dismissal of a claim for a bonus where “the bonus

clause unambiguously vests discretion regarding the amount of bonus compensation to be

awarded in defendants’ management”); Bessemer Tr. Co., N.A. v. Branin, 618 F.3d 76, 92 (2d

Cir. 2010) (applying New York law and affirming dismissal of a claim for an increased bonus

where the bonus provision “reserve[d] to the Salary Committee the decision to award or not to

award a bonus, and in what amount”). However, the employer’s absolute discretion must be

stated unambiguously in the contractual documents to justify dismissal of a bonus claim.

Ashmore v. CGI Grp. Inc., No. 11 Civ. 8611(LBS), 2012 WL 2148899, at *8–9 (S.D.N.Y. June

12, 2012) (declining to dismiss bonus claim where employer retained considerable discretion to

determine whether to pay bonuses, but contract did not unambiguously indicate employer had
“absolute discretion”) (citing Fishoff v. Coty Inc., 634 F.3d 647, 653–54 (2d Cir. 2011)

(“Discretion to modify or cancel an incentive will not be implied if there exists no explicit

contractual provision assigning the employer absolute discretion to pay such compensation.”

(citation omitted))). In the absence of an unambiguous statement of absolute discretion, whether

unpaid compensation constituted a discretionary bonus or nonforfeitable earned wages is a

question of fact. Doolittle v. Nixon Peabody LLP, 6 N.Y.S.3d 864, 866 (2d Dep’t 2015); Kaplan

v. Capital Co. of Am. LLC, 747 N.Y.S.2d 504, 505 (1st Dep’t 2002).

       If in fact the bonus term was a part of the contract and there exists a reasonable basis for

calculating the amount due, the court may enforce it. O’Shea v. Bidcom, Inc., No. 01 Civ.3855

WHP, 2002 WL 1610942, at *4 (S.D.N.Y. July 22, 2002).

                           b. Application

       Here, although the language of the Employment Agreement plainly vests Defendant with

some discretion, cautioning that “the basis on which your bonus is calculated may vary at the

discretion of the company and in accordance with the goals and objectives issued to you by the

Company from time to time,” it does not unambiguously and conclusively vest Defendant with

all discretion. (Emp. Agmt. ¶ 3.2.) Plaintiff plausibly reads the provision to give Defendant

discretion as to the issuance of sales goals, (Pl.’s Mem. 8); another plausible reading grants

Defendant discretion over the amount of any bonuses but not over whether to pay them in the

first place. Retaining some discretion regarding the amount and distribution of bonuses does not,

on its own, justify dismissal of a bonus claim. See Lam v. Am. Express Co., 265 F. Supp. 2d 225,

238 (S.D.N.Y. 2003); Culver v. Merrill Lynch & Co., Inc., No. 94 CIV. 8124 (LBS), 1995 WL

422203, at *3 (S.D.N.Y. July 17, 1995). Even under a reading of the Employment Agreement

that gives Defendant discretion over the amount of any bonus, Plaintiff could still state a claim as
courts have held some bonus terms to create a contractual obligation to pay a bonus, even where

employer retained some discretion, and made factual determinations as to the bonus amount

owed. See Bravia Capital Partners, Inc. v. Fike, No. 09 Civ. 6375(JFK), 2011 WL 6081345, at

*5 (S.D.N.Y. Dec. 6, 2011) (citing Zucker v. Katz, 708 F. Supp. 525, 533 (S.D.N.Y. 1989)).

       Other aspects of the bonus provision also may reasonably be read to evidence “the

parties’ intent to be contractually obligated.” See O'Shea, 2002 WL 1610942, at *4. For

example, the references to “your bonus” plausibly imply that the bonus belonged to Plaintiff

under the contract and that its payment was guaranteed. The phrase the bonus “will be set at

$300,000,” (Emp. Agmt. ¶ 3.2 (emphasis added)), also suggests that the bonus was fixed and not

conditional, so long as the targets were met. See, e.g., Bravia Capital, 2011 WL 6081345, at *4

(finding that the words “will be entitled to a bonus” did not vest employer with complete

discretion); O’Shea, 2002 WL 1610942, at *4 (finding that the phrase, “Incentive Compensation

is earned upon Plan Participant’s attainment of goals prescribed in his/her Plan,” suggested there

was a contractual obligation to pay the referenced compensation). Finally, the specification of

such a large dollar amount—equal to Plaintiff’s base salary—and the fact that the provision is

listed under “Compensation” may be plausibly read to establish that the on-target bonus was an

integral part of Plaintiff’s compensation package. See, e.g. Harden v. Warner Amex Cable

Commc’ns Inc., 642 F. Supp. 1080, 1096 (S.D.N.Y. 1986) (finding an enforceable agreement

existed where it defined compensation in terms of base salary and bonus, and so “[t]he bonus

was an integral part of plaintiff's compensation package.”)

       The language in the Employment Agreement stands in contrast to the clear language

found by other courts to convey unambiguous absolute discretion over bonuses. See, e.g. Hunter

v. Deutsche Bank AG, N. Y. Branch, 866 N.Y.S.2d 670 (1st Dep’t 2008), aff’g Hunter v Deutsche
Bank AG, 2007 NY Slip Op 33668(U), 10, 2007 WL 4113676 (N.Y. Sup. Ct. 2007) (finding that

bonus awards were solely and completely a matter of discretion, where handbook provided that

although all employees were “eligible to receive a discretionary cash bonus,” “[d]ecisions on

[t]otal [c]ompensation are at the complete discretion of the [employer,]” and some employees

might receive no bonus); Apple Mortg. Corp. v. Barenblatt, 162 F. Supp. 3d 270, 291 (S.D.N.Y.

2016) (finding that bonuses were discretionary where employees became “eligible” for bonuses

if they fulfilled certain conditions and acknowledged in depositions that that their employment

contracts did not impose a duty to pay bonuses); Cohen v. Avanade, Inc., 874 F. Supp. 2d 315,

321 (S.D.N.Y. 2012) (finding a bonus discretionary where a compensation plan stated that

employer could “interpret and apply the [compensation plan] as it deem[ed] appropriate” and

“reserve[d] the right to modify, suspend or terminate” the sales compensation plan “at its sole

and absolute discretion”); Welland v. Citigroup, Inc., 00 Civ. 738(NRB), 2003 WL 22973574, at

*15 (S.D.N.Y. Dec. 17, 2003) (finding that employer had “complete discretion” where bonuses

were not “automatically awarded year to year and [were] determined at management’s sole and

exclusive discretion”); Sathe v. Bank of N. Y., No. 89 CIV. 6810, 1990 WL 58862, at *3

(S.D.N.Y. May 2, 1990) (finding that employer had “discretionary power” where compensation

plan provided that “[n]othing in this [p]lan shall give rise to any special compensation”).

       Defendant’s reliance on Vetromile v. JPI Partners, LLC, 706 F. Supp. 2d 442 (S.D.N.Y.

2010), is unavailing and rests on a misunderstanding of that case’s holding. In Vetromile, the

contract at issue provided that “[f]or the first three years of employment a minimum of

$100,000.00 bonus will be paid as approved by the [defendant] and the [plaintiff] must be

employed by the [defendant].” Id. at 445. Defendant claims that the court “ruled that the bonus

was ‘discretionary,’ and thus the plaintiff’s entitlement to a bonus turned on whether Plaintiff
was ‘employed by the [defendant]’ as required by that provision.” (Def.’s Mem. 5 (quoting id. at

449).) This is an incorrect interpretation of the holding. While the court did express its view,

which in any event I do not subscribe to, that the contract’s language made the bonus

“discretionary,” it went on to say that the defendant had “essentially abandoned” its argument

that the bonus was discretionary and suggested instead that if plaintiff had been employed until

the year’s end, the bonus would in fact constitute earned wages. Id. at 449. Therefore, the Court

proceeded as if the bonus was not discretionary, and considered only whether the precondition

for payment of the bonus—whether plaintiff had been employed by the defendant within the

meaning of the contract—had been fulfilled. Vetromile, 706 F. Supp. 2d at 449–50. Defendant’s

reading of Vetrimile is untenable because if the bonus had been ruled to be discretionary, that

would have ended the inquiry, and whether Plaintiff was “employed by the defendant”—an issue

the court specifically addressed and ruled on—would have been irrelevant.

        Finally, Defendant’s contention that the contract clearly provides that bonuses were to be

annual, not quarterly, is not compelling. The Employment Agreement is silent as to when any

bonus would be paid out, and Plaintiff alleges that he was in fact paid a bonus specifically for his

fourth quarter 2019 sales, which suggests something other than an annual bonus. (Am. Compl.

¶20.)

        Accordingly, “resolv[ing] any contractual ambiguities in favor of the plaintiff,” I find that

Plaintiff has stated a claim for breach of contract relating to underpayment of bonuses. See

Luitpold Pharm., 784 F.3d at 86 (internal quotation marks omitted).

                       2. Severance Claim

        Plaintiff’s severance claim is based on the following provision of the Employment

Agreement, listed under Termination of Employment and Notice: “The length of notice to be
given by either party is three (3) months. However, during the first six (6) months of

employment, the length of notice to be given by either party is only one (1) month.” (Emp.

Agmt. ¶ 11.2.) Defendant argues that Plaintiff’s date of termination was “one day shy of six

months from his start date of December 4, 2017,” and so he was only entitled to one month’s

notice or pay in lieu of notice. (Def.’s Mem. 7.) Defendant argues that the contract is

unambiguous and that “the parties clearly intended ‘six months’ to be measured in months.” (Id.

at 8.) Tellingly, Defendant does not ever explain how a month ought to be defined, but

calculates the period from date to date, so that six months would have been up on June 4, 2017.

       Plaintiff contends that because he began working on December 4, 2017, and was

terminated on June 3, 2018, he had already worked six months at the time of termination and was

owed three months’ notice or three months’ pay in lieu of notice. (Pl.’s Mem. 13–14). Instead,

he received one month’s pay in lieu of notice. (Id. at 6.) Plaintiff urges me to find that he had

completed six months of work within the meaning of the contract in one of four ways:

1) because he worked a full 26 weeks, or half a year; 2) because he was paid six monthly salary

payments on each month’s last working day, per the Employment Agreement; 3) because he

worked part or whole of seven months; or 4) because he worked all the work days for six full

calendar months. (Id. at 14.)

       I need not make a finding with regard to Plaintiff’s various alternative arguments that he

completed six months of work within the meaning of the Employment Agreement. The

Employment Agreement’s provision is at minimum ambiguous, and certainly does not support

Defendant’s reading as the only possible interpretation. (See Emp. Agmt. ¶ 11.2.) It is also

plausible that this term of the Employment Agreement intended to refer to calendar months. The

fact that the Employment Agreement provides that monthly salaries were paid on the last
working day of each calendar month, (Emp. Agmt. ¶ 3.1), supports this plausible interpretation.

And if Plaintiff’s reading is the correct one, then Plaintiff had already completed six months of

work on the day he was terminated, and would have been entitled to three months’ pay in lieu of

notice.

          Resolving all ambiguities in Plaintiff’s favor, I find he has stated a claim for

underpayment of contractual severance. See Luitpold Pharm., 784 F.3d at 86.

                         3. Unjust Enrichment and Quantum Meruit Claims

          In his Complaint, Plaintiff pled claims of unjust enrichment and quantum meruit based on

Defendant’s failure to pay him a bonus for his first quarter 2010 sales. (Am. Compl. ¶¶ 34–42).

In his opposition to Defendant’s motion to dismiss, however, Plaintiff states that he does not

object to the dismissal of these claims. (Pl. Mem. 1).

          As an initial matter, under New York law, “quantum meruit and unjust enrichment are

not separate causes of action.” Mid-Hudson Catskill Rural Migrant Ministry, Inc. v. Fine Host

Corp., 418 F.3d 168, 175 (2d Cir. 2005) (quoting Seiden Assocs., 768 F. Supp. at 96). Rather,

“unjust enrichment is a required element for an implied-in-law, or quasi contract, and quantum

meruit . . . is one measure of liability for the breach of such a contract.” Id. (quoting Seiden

Assocs., 768 F. Supp. at 96). The two counts may thus be “analyze[d] . . . together as a single

quasi contract claim.” Id.

          It is well settled, however, that “New York law does not permit recovery

in quantum meruit . . . if the parties have a valid, enforceable contract that governs the same

subject matter as the quantum meruit claim. Id. (collecting cases). To bar a quantum meruit

claim, a contract’s scope must “clearly cover[] the dispute between the parties.” Id. A party is

not precluded from proceeding on both theories, where the quasi-contract governs “additional
services [rendered] upon extra-contractual representations by the other party,” which must be “so

distinct from the contractual duties . . . that it would be unreasonable for the defendant to assume

that they were rendered without expectation of further pay.” Id. (quoting U.S. E. Telecommc’ns.,

Inc. v. U.S. W. Commcns Servs., Inc., 38 F.3d 1289, 1298 (2d Cir. 1994).

       The parties do not dispute that a valid, enforceable contract governs the employment

relationship, including whether any bonus payments are owed to Plaintiff. Indeed, Plaintiff

frames Defendant’s unjust enrichment as the result of Plaintiff’s performance “in good faith

expecting that he would be compensated as contemplated in his employment agreement.” (Am.

Compl. ¶ 35.)

       Accordingly, Plaintiff’s quantum meruit and unjust enrichment claims must be dismissed.

                B. Plaintiff’s Motion to Amend Complaint to Plead Breach of the Covenant of
                   Good Faith and Fair Dealing

       Plaintiff also seeks to amend his complaint in order to plead a breach of the implied

covenant of good faith and fair dealing, a cause of action whose applicability he “uncovered”

through legal research. (Pl.’s Mem. 15.) He alleges that Defendant breached the implied

covenant by failing to issue sales goals to him in the first quarter of fiscal year 2019,

undermining his ability to earn his full contractual bonus. (Id.) Defendant argues leave should

be denied because Plaintiff’s amendment would be futile. (Def.’s Mem. 10–11.)

       Leave to amend a pleading is to be granted “when justice so requires.” Fed. R. Civ. P.

15(a)(2). Although I indicated to Plaintiff that further opportunity to amend would be unlikely,

and although the proposed amendment does not rest on information Plaintiff did not or could not

have known at the time of his first amendment, I nevertheless examine his request to determine

whether justice requires leave. Defendant has not alleged, and I cannot identify, any prejudice,

undue delay or bad faith. See Ruotolo, 514 F.3d at 191. Defendant argues only that Plaintiff’s
amendment would be futile; accordingly, I turn to the merits of the claim Plaintiff seeks to assert.

                       1. Applicable Law

       The covenant of good faith of fair dealing, implied by all contracts governed by New

York law, prevents the parties from doing “anything which will have the effect of destroying or

injuring the right of the other party to receive the fruits of the contract.” 511 W. 232nd Owners

Corp. v. Jennifer Realty Co., 98 N.Y.2d 144, 153 (2002) (internal quotation marks omitted). The

parties’ duties under the covenant encompass “any promises which a reasonable person in the

position of the promisee would be justified in understanding were included” in the contract. Id.

(citation omitted). A claim for breach of the implied covenant “may be brought, if at all, only

where one party’s conduct, though not breaching the terms of the contract in a technical sense,

nonetheless deprived the other party of the benefit of its bargain.” Fischkoff v. Iovance

Biotherapeutics, Inc., No. 17 Civ. 5041 (AT) (GWG), 2018 WL 4574890, at *7 (S.D.N.Y. July

5, 2018) (citation omitted). The tort requires an element of bad faith; “a defendant violates the

implied covenant when it purposefully sabotages a plaintiff’s ability to benefit under the

contract.” Thompson v. Advanced Armament Corp., LLC, 614 F. App’x 523, 525 (2d Cir. 2015)

(summary order).

       New York law “does not recognize a separate cause of action for breach of the implied

covenant of good faith and fair dealing when a breach of contract claim, based upon the same

facts, is also pled.” Harris v. Provident Life & Acc. Ins. Co., 310 F.3d 73, 81 (2d Cir. 2002); see

also Negrete v. Citibank, N.A., 187 F. Supp. 3d 454, 470 (S.D.N.Y. 2016) (dismissing breach of

the implied covenant of good faith and fair dealing claim because it “relie[d] on no facts distinct

from the breach of contract claims.”), aff’d, 759 F. App’x 42 (2d Cir. 2019).
                        2. Application

        Plaintiff relies on Zakrzewski v. Luxoft, 58 N.Y.S.3d 310 (1st Dep’t 2017), to make out

his cause of action, (Pl.’s Mem. 15–16). In Zakrzewski, the Appellate Division, First

Department, held that a complaint stated a cause of action for breach of the implied covenant of

good faith and fair dealing where the plaintiff alleged that he had been told in writing that he had

the opportunity to earn additional restricted stock if conditions were met, including his

achievement of certain goals. Zakrzewski, 58 N.Y.S.3d at 312. The defendant did not set any

such goals. Id. The court found that a reasonable person in the plaintiff’s position would be

justified in understanding “that [the] defendant was obligated to set goals for plaintiff to enable

him to receive the ‘fruits’ of the offer” and that the “[d]efendant’s alleged failure to set goals had

the effect of destroying or injuring plaintiff’s right to earn the stock.” Id. at 312 (internal

quotation marks and citations omitted). Here, Plaintiff alleges that his ability to earn a bonus

depended on Defendant’s issuance of sales goals, even though it had no obligation to do so under

the contract. (See Pl.’s Mem. 16.) When Defendant did not do so, Plaintiff suggests, it

destroyed Plaintiff’s ability to earn the extra compensation, separate and apart from Defendant’s

eventual decision not to pay that compensation.

        The Second Circuit’s analysis in Thompson v. Advanced Armament Corp. is instructive.

614 F. App’x 523. In Thompson, the Second Circuit affirmed the district court’s judgment after

a bench trial that the defendant-employers had breached the implied covenant by “purposefully

and intentionally creat[ing] a situation in which [plaintiff] was destined to fail,” and breach his

employment contract, id. at 525 (quoting Random Ventures, Inc. v. Advanced Armament Corp.,

LLC, No. 12 Civ. 6792(KBF), 2014 WL 113745, at *48 (S.D.N.Y. Jan. 13, 2014)), by not

providing the plaintiff with the appropriate resources, Random Ventures, 2014 WL 113745, at
*48; see also Fischkoff, 2018 WL 4574890, at *7 (holding that plaintiff stated a claim for breach

of the implied covenant where his employment was terminated for cause under a contract, but

alleged that defendant, his employer, had fabricated a record of poor performance in order to

terminate him for cause, because if he had been terminated without cause he would have been

entitled to a bonus). Similarly, Plaintiff has alleged that Defendant created a situation in which

Plaintiff, if not quite destined to fail or to necessarily breach his contract, would nevertheless

never be able to earn a bonus. This is different from Defendant’s eventual choice not to pay

Plaintiff, in the same way that creating a situation in which the employee is forced to breach his

contract is different from the ultimate act of terminating the employee’s employment based on

that breach of contract. See Thompson, 614 F. App’x at 525; Random Ventures, 2014 WL

113745, at *48.

        Therefore, I find that Plaintiff’s allegations make it plausible that Defendant had a good

faith duty to issue sales goals implied by the contract, and that Defendant did not do so in order

to “deprive him of [his] [b]onus,” Fischkoff, 2018 WL 4574890, at *7, and “purposefully

sabotage[ his] ability to benefit under the contract,” Thompson, 614 F. App’x at 525. Crediting

Plaintiff’s allegations, while Defendant’s conduct did “not breach[] the terms of the contract in a

technical sense, [it] nonetheless deprived [Plaintiff] of the benefit of [his] bargain.” Fischkoff,

2018 WL 4574890, at *7.

        Defendant argues that Plaintiff’s claim is duplicative of his breach of contract claim.

(Def.’s Reply 5–7.) 5 In fact, the claims rest on different conduct. Plaintiff alleges that

Defendant breached the contract by failing to pay Plaintiff a bonus, but that it breached the



5
 “Def.’s Reply” refers to Defendant’s Reply Memorandum in Support of Motion to Dismiss First Amended
Complaint and in Opposition to Plaintiff’s Cross Motion to File Second Amended Complaint, filed January 18,
2019. (Doc. 18.)
implied covenant of good faith and fair dealing by failing to issue sales goals in the first instance.

(Prop. SAC ¶¶ 32–33, 34–38 .)6 These are two distinct predicate allegations and distinguishable

from the situations in the cases cited by Defendant, (see Def.’s Mem. 5–6 (citing, e.g. Najjar

Grp., LLC v. W. 56th Hotel LLC, No. 14-CV-7120(RA), 2017 WL 819487, at *5 (S.D.N.Y. Mar.

1, 2017) (finding breach of implied covenant where plaintiff alleged that defendant had

prevented plaintiff from obtaining “return on its investment and equity” and “from receiving any

fruits of the parties’ agreement and venture” was duplicative of breach of contract claim based

on defendant’s dilution of plaintiff’s interest and defendant’s failure to provide requisite cash

distributions (internal quotation marks omitted)); Margel v. E.G.L. Gem Lab Ltd., No. 04 Civ..

1514 (PAC)(HBP), 2010 WL 445192, at *9 (S.D.N.Y. Feb. 8, 2010) (finding breach of contract

and breach of implied covenant claims were duplicative where they were both based on allegedly

false monthly reports sent by defendant laboratory to plaintiff)).

        Finally, in any event, the Second Circuit has clarified that although a “party certainly

cannot succeed on claims for both breach of an express contract term and breach of the

implied covenant based on the same facts,” where the parties dispute “the meaning of the

contract’s express terms, there is no reason to bar a plaintiff from pursuing both types of claims

in the alternative.” Spinelli v. Nat’l Football League, 903 F.3d 185, 206 (2d Cir. 2018).

        Accordingly, Plaintiff’s amendment would not be futile and his motion for leave to

amend is granted.




6
  “Prop. SAC” refers to the proposed Second Amended Complaint and Jury Demand, filed by Plaintiff as Exhibit 1
to the Declaration of Jon W. Green, filed January 11, 2019. (Doc. 17-2, at 4–12.)
               Conclusion

       For the foregoing reasons, Defendant’s motion is GRANTED IN PART AND DENIED

IN PART. Specifically, Defendant’s motion to dismiss the unjust enrichment and quantum

meruit claims is GRANTED, and Defendant’s motion to dismiss the breach of contract claim

related to Plaintiff’s bonus and his severance is DENIED. Plaintiff’s motion for leave to amend

his complaint is GRANTED. Plaintiff is directed to file his Second Amended Complaint within

thirty (30) days of this Order.

       The Clerk of Court is respectfully directed to terminate the open motion at Document 11.

       SO ORDERED.

Dated: September 30, 2019
       New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge
